Title: To James Madison from Thomas Appleton, 3 June 1801 (Abstract)
From: Appleton, Thomas
To: Madison, James


3 June 1801, Leghorn. Notes that in consequence of Cathcart’s circular letters warning of a war with Tripoli an embargo has been laid on American vessels in Leghorn harbor. Cathcart’s arrival in Leghorn has confirmed the propriety of the measure. Has transmitted Cathcart’s letters to other American consulates in Italy, Spain, and France. Encloses copy of Cathcart’s 2 June circular on Barbary situation. The French still occupy Italy. The new king of Etruria is expected to arrive next month. The king of Sardinia has fled to Sicily. No official information from Egypt, but unofficial news indicates that British army has reembarked. Ganteaume left Leghorn a fortnight ago to disembark troops in eastern Africa and go by desert to Alexandria. Adds in postscript that news from Malta contradicts report of British withdrawal from Egypt.
 

   
   RC and enclosure (DNA: RG 59, CD, Leghorn, vol. 1). RC 5 pp.; docketed by Wagner as received 26 Sept. Enclosure 4 pp.



   
   A full transcription of this document has been added to the digital edition.

